Citation Nr: 1116842	
Decision Date: 05/02/11    Archive Date: 05/10/11

DOCKET NO.  07-01 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left arm disability, to include scars of the left arm and residuals of an infection.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel

INTRODUCTION

The Veteran had active military service from December 1955 to October 1957.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

A hearing was held on March 15, 2011, in Waco, Texas, before Kathleen K. Gallagher, a Veterans Law Judge who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  A transcript of the hearing is in the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts entitlement to service connection for a left arm disorder.  Specifically, he contends that, after getting a tattoo on his left upper arm in service, he developed an infection, the treatment for which resulted in scars and residual pain and neuropathy.  

Upon review of the record, the Board observes the Veteran's service treatment records indicate he reported to sick call on August 9, 1956, requesting removal of a tattoo.  A tattoo was removed from the left upper arm on August 11, 1956, and was treated with dry sterile dressing.  His arm was redressed on August 13, August 15, August 16 and August 17, 1956.  Also on August 17, 1956, 24 sutures were removed.  Sutures were also removed on August 20, 1956.  There is no indication within the Veteran's service treatment records of an infection of the left arm, nor is there any indication of any other complication related to the Veteran's tattoo removal.  Upon service separation, a vaccination scar is noted on the left upper arm; no other scar or tattoo was noted on the left arm at service separation.  See October 1957 Report of Medical Examination.

The Veteran testified at a March 2011 Board hearing that he exhibits a large scar on his left upper arm, measuring approximately eight to nine inches long and one inch wide at its widest point.  He also asserts he suffers from pain and weakness of the left arm related to his in-service treatment.  Finally, the Board notes that the Veteran currently exhibits a tattoo on the left upper arm.  

The Board observes the Veteran has not been provided a VA examination to determine if he currently suffers from a disorder of the left upper arm and, if so, whether such disorder is etiologically related to his period of active service.  VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4) (2010); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the instant case, there is evidence of treatment on the Veteran's left arm in service.  Further, the Veteran contends he has suffered from scars, pain and weakness of the left arm since his asserted infection in service.  Accordingly, the Board finds that the evidence of record is sufficient to trigger VA's duty to provide the Veteran an examination pursuant to McLendon and that a VA examination should be conducted on remand.  38 C.F.R. § 3.159(c)(4); see Mariano v. Principi, 17 Vet. App. 305 312 (2003) (holding that, where there is unrebutted evidence in the record that is favorable to the claim, VA must provide reasons for pursuing further development of the evidence).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded a VA examination to determine the nature and etiology of any current left arm disability, to include scarring.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records and post service medical records.  Following a physical examination, the examiner should provide a diagnosis of any current left arm disability, including any scarring.  For each left arm disability noted, the examiner should comment as to the likelihood (likely, unlikely, or at least as likely as not) this disability is causally or etiologically related to his active service.  The examiner should specifically address the Veteran's assertion of treatment for an infection of the left arm in service.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2. When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


